Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page1of10 Pageid#: 272

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

UNITED STATES OF AMERICA )
)
)
v. ) Docket No. 0423 3:19CR00014-001
)
)
)

DANIEL MCMAHON
DEFENDANT’S SENTENCING MEMORANDUM

The Defendant, Daniel McMahon (“Mr. McMahon”), through his appointed counsel,
submits this Sentencing Memorandum for the sentencing scheduled for Monday, August 31,
2020. Mr. McMahon has pled guilty, pursuant to a Superseding Information and written plea
agreement, to two offenses: bias-motivated interference with a candidate for elective office,
pursuant to 18 U.S.C. § 245(b)(4), a misdemeanor, and cyberstalking, pursuant to 18 U.S.C, §
2261A(2), a felony. Smith’s guideline imprisonment range is 33 to 41 months.

This Court should sentence Mr. McMahon to an 18-month term of imprisonment. This
number is below the low end of the guideline range, but it is supported by strong evidence of
mitigation, which is outlined below in this memorandum. This sentence is sufficient to achieve
the goals of sentencing in this case because (1) Mr. McMahon has a very low criminal history
score; (2) Mr. McMahon has expressed remorse and acceptance of responsibility for his actions;
(3) Mr. McMahon has an untreated mental health diagnosis and a significant alcohol addiction,
both of which contributed significantly to his behavior; and (4) Mr. McMahon’s poor social
adjustment resulted in abuse and trauma, including bullying and isolation, that made him highly

susceptible to being drawn into a group with extremist views.

 
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 2o0f10 Pageid#: 273

ARGUMENT
A. Sentencing Authorities

In sentencing Mr. McMahon, this Court should consider the factors set forth in 18 U.S.C.
§3553(a). A district court should not determine the appropriate sentence by the mechanistic
application of a given sentence to a given category of crime. Rather, a sentencing court has the
duty to ensure the sentence imposed is tailored to the individual before it. The belief no longer
prevails that every offense in a like legal category calls for an identical punishment without
regard to the past life and habits of a particular offender. Williams v. New York, 337 U.S. 241,
247 (1949); see also United States v. Carter, 564 F.3d 325, 328 (4" Cir. 2009). A sentence that
focuses only on the offense and not the individual characteristics of the defendant or the other
§3553(a) factors is unreasonable. United States v. Olhovsky, 562 F.3d 530, 549 Gd Cir. 2009).
Indeed, in the watershed decision of United States v. Booker, 543 U.S. 220 (2005), the question
of whether prison is necessary for a particular individual returns to a place of priority in the
sentencing decision. A court must impose the minimum term necessary to comply with the
goals of sentencing, which are just punishment, deterrence, protection of the public, and
rehabilitation of the defendant. It must do so while taking into consideration all of the factors set
forth in 18 U.S.C. §3553(a). See 18 U.S.C. $3553 (a)(2).

The Sentencing Guidelines are merely “the starting point and the initial benchmark” for
the Court’s sentencing determination. Gall v. United States, 522 U.S. 38, 49 (2007). The
sentencing court may not presume that the Guidelines range is reasonable. United States v.
Pauley, 511 F.3d 468, 473 (4" Cir. 2007) (citing Gall, 552 U.S. at 50). Further, Booker permits
the Court to tailor the sentence in light of other statutory concerns. Kimbrough v. United States,

552 U.S. 85, 101 (2007) (citing Gall, 552 U.S. at 46, and quoting Booker, 543 U.S. at 245-46).

 

 
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 3o0f10 Pageid#: 274

As set forth below, after considering the Sentencing Guidelines and the statutory
sentencing factors, a sentence of 18 months is tailored to Mr. McMahon’s particular
circumstances and satisfies the goals of sentencing.

B. Sentencing Guidelines and Policy Statements. 18 U.S.C. §3553(a)(4), (5)

Mr. McMahon agrees with the objections that were previously filed by the Government
and with the amendments that have been made to reflect those changes. Those amendments did
not change the offense level or criminal history category. The revised PSR correctly calculates
that Mr. McMahon has a total offense level of 20 and a criminal history category of 1. Mr.
McMahon’s low criminal history category score is noteworthy and should be taken into great
consideration by this Court in sentencing him. The PSR calculation yields a guideline range of
33-41 months.

Cc, That Nature and Circumstances of the Offense and McMahon’s History and
Characteristics. 18 U.S.C, §3553(a)(1)

Mr. McMahon was initially named in a 4-count superseding indictment centered around
his online activity during the course of 2019. Mr. McMahon’s online activity during that time
reflected an infatuation with white nationalist ideology, with a particular focus on the events that
occurred in Charlottesville on August 12, 2017, and an obsession with compiling and publishing
information about those who he deemed to be associated with the Antifa movement. Mr.
McMahon pled guilty, pursuant to a 2-count superseding information and written plea
agreement, to one misdemeanor and one felony related to his online activity. Specifically, those
crimes relate to his online actions regarding an individual running for elective office in
Charlottesville and his online actions/interactions with an individual in another state who was
involved in countering pro-Confederate/White-Nationalist protests. Mr. McMahon’s actions in

this case all took place while he was residing at the family home in Florida.

 

 
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 4of10 Pageid#: 275

It is first important to note that Mr. McMahon has taken full responsibility for his crimes
and has expressed remorse. He understands that his conduct was, not just an exercise of bad
judgment, but was reprehensible in both its scope and impact. PSR 921. Mr. McMahon never
intended to physically harm anyone. While Mr. McMahon’s online personas reflected boastful
and bombastic language that indicated that he might take violent action, Mr. McMahon’s home
situation was such that it would have been extremely difficult, if not impossible, for him to find
the manner and means to physically harm the victims in this case. Mr. McMahon’s lack of a
criminal record supports thi:. I ID 277 7
eee
While he did not realize the impact of his words at the time, he certainly does now,

Mr. McMahon was not born with the ideals of a white nationalist ideology. As is true in
most cases, in order to fully understand Mr. McMahon, the origins of his beliefs, and the root
causes that have contributed to his behavior, it is necessary for this Court to examine all aspects
of his life. In short, this sentencing memorandum attempts to answer the question that this Court
should examine closely, namely, “How did we get here?”

Mr. McMahon’s behavior in this case is significantly intertwined with his untreated

mental health diagnosis and his reliance on alcohol as a mechanism of self-medication.

negative course in his life throughout middle school and high school, a time that is the most

crucial for social and emotional development, especially in teenage boys. During those years,
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page5of10 Pageid#: 276

both Mr. McMahon and his parents have noted the isolation and the severe bullying that he
experienced. (I The bullying occurred on an almost daily basis, as his peers
routinely threw his belongings in the garbage and pushed, spat on and punched him. [I
a7
After high school, Mr. McMahon attended some college. He was unable to progress
forward with any meaningful education or keep a steady job. Not surprisingly, without any
treatment for his condition or any mechanism for learning how to socialize, he began to rely on
alcohol in order to become a more social person. He parroted a style that he saw in the bar scene
in learning how to “trash talk” and in adopting his bombastic style of speaking. While his daily
alcohol use spiraled out of control, he regressed to further isolation. There he found the
one place where he could “socialize” without the many difficulties he had faced in the outside
world —the internct. [I
At the same time, while he was in his mid-20s, Mr. McMahon decided to become more
politically active. Without a meaningful job or any mainstream social outlets, his political
activism soon turned into an obsession. This obsessive behavior is a key characteristic of his
mental health disorder. SIZ Z 7 77 7 7 7
a
ne | is within this framework that Mr.

McMahon was highly susceptible to being brought into the fold of an extremist group. In the
aftermath of the Unite the Right rally in Charlottesville, which was also a focal point for Mr.
McMahon, a 2015 study commissioned by the Department of Justice examined what provoked
people to join racist, violent, or far-right hate groups. Not surprisingly, research indicated that

most people affiliate themselves with far-right ideologies in order to gain a sense of belonging
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 6of10 Pageid#: 277

and a sense of power. Adolescent maladjustment is a significant contributing factor and makes a
person more vulnerable to recruitment adolescence and young adulthood. There is a need to
belong, to have friends and to be socially accepted. See Addicted to Hate: Understanding the
Motives of Former White Supremacists, RTI international, 2015.

Through his online personas, Mr. McMahon found the social acceptance that he had
long-desired. He garnered accolades from others in the white nationalist community by
conducting obsessive background research on individuals who he and others believed were
associated with Antifa. Through this role as an “Antifa hunter”, and encouraged by others, he
saw himself as an “investigative journalist.” He would “routinely attempt to notify authorities

when he observed violence and was able to identify the individuals who he believed were

perpetrators.” PO He believed himself to be famous, describing himself as an
“internet celebrity” with “12,000 fans online.” Po When members of Antifa

began to target Mr. McMahon and his family directly, which his parents corroborate, this only
fueled Mr. McMahon’s reckless behavior. Po

Mr. McMahon entered the lives of the victims in this case because he perceived that they
were associated with a group, Antifa, that had targeted himself and his family. He truly believed,
however wrong at the time, that his role was to engage with them for his greater cause, a cause
that had become an obsession. His obsessive focus, driven by his mental health disorder,
resulted in his extremely bad behavior regarding the daughter of one of the Victims
Po While some might argue this is evidence of malice or
extreme violent intent, for Mr. McMahon, he just could not connect those dots at the time. He
did not see the harm in what he was doing because he did not have the resources, tools or

guidance to help him see that harm, or avoid it altogether.
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 7of10 Pageid#: 278

Mr. McMahon’s actions and beliefs are directly linked to his untreated mental health

disorder and his lack of social stability.

To make matters worse, during
this time when he was spending 6-7 hours a day on the internet, he was also severely abusing

alcohol. His parents noted only seeing him on the “night shift” and that when he was highly

intoxicated, he was a totally different person, from “Dr. Jekyll to Mr. Hyde.” Po

D. The Need for the Sentence to Reflect the Seriousness of the Offense, Punish the
Defendant, Deter Criminal Conduct, and Protect the Public. 18 U.S.C. §3553(a)(2)
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 8o0f10 Pageid#: 279

 

not a further long-term period of incarceration. Because of his highly susceptible personality,

any significant period of incarceration in the federal prison system is likely to result in a
reinforcement of his beliefs, not a deprogramming. He will be an easy target for white

supremacist and white nationalist groups in the prison system. What will serve society in the

long run s well s Mr. Mc»,
ee 2, in conjunction with substance abuse treatment and

vocational training, and Mr. McMahon will, for the first time in his life, be in a position to
succeed within a community.
E. Avoiding Unwarranted Sentencing Disparities. 18 U.S.C. §3553(a)(6)

There are no co-defendants in this case.
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 9of10 Pageid#: 280

CONCLUSION
For the reasons set forth above, this Court should sentence Mr. McMahon to a period of
incarceration of 18 months. He should be given credit for the time he has served continuously

since September 18, 2019, when he was taken into custody for his initial appearance in the
Middle District of Florida. Attached to this memorandum as exhibits are 1) P|
Po 2) Exhibit B — Character letters provided by Mr. McMahon’s
family, If this Court does sentence Mr. McMahon to a longer term of incarceration, he requests
that it be for a term and in a facility that will provide mental health and substance abuse
treatment services. He could benefit greatly from the RDAP program.
As with “drunk driving on the internet”, and drunk driving in life, there can be victims

whose lives are severely affected and serious consequences for those who engage in that type of
behavior. The fact that Mr. McMahon has some realization of thal now, not having had the

benefit of any treatment to this point, is a promising sign that he can be rehabilitated. [NT

po Mr. McMahon made bad choices, but it is clear that he did not

get the help and support he needed in his formative years, both from those closest to him and

 
 

from humanity as a whole. He wanted to fit in and be accepted in a stable community, but
instead of being picked up by those around him, he was let down. He deserves an opportunity to
show that, with the right treatment and services, he can leave the stereotype behind.

Respectfully submitted,

DANIEL MCMAHON
By counsel
Case 3:19-cr-00014-NKM-JCH Document 61 Filed 08/27/20 Page 100f10 Pageid#: 281

/s/ Jessica F. Phillips

Jessica F. Phillips (VSB #65953)
Royer Caramanis PLC

200-C Garrett Street
Charlottesville, VA 22902
(434) 260-8767 (telephone)
(434) 710-4061 (facsimile)

jphillips@rc.law
CERTIFICATE OF SERVICE

I hereby certify that on August 21*, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

/s/ Jessica F. Phillips

Jessica F. Phillips (VSB #65953)
Royer Caramanis PLC

200-C Garrett Street
Charlottesviile, VA 22902
(434) 260-8767 (telephone)
(434) 710-4061 (facsimile)

iphillips@rc.law

 

 

 
